Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention(s)/species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/17/21.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “flow of the cream from said main compartment”; however, in an earlier recitation 
“a cream” is not recited and it is unclear whether the aforementioned quoted portion is a grammatical error and/or if the Applicant intended to explicitly recite that “a cream” is contained within the main compartment.   Appropriate correction is required.   Claims 2-9 are rejected for at least the reason of their respective dependency(s) from independent claim 1.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20180070857) 
With regard to claim 1, Jones teaches an apparatus for delivering a product (FIG. 1), comprising: a pressurized container (100; FIG. 1), comprising: a main compartment (101); a delivery control system (103); an output nozzle (107), said delivery control system (103) controlling flow of the cream from said main compartment through said output nozzle (107); and a deformable plunger (104) separating a pressure reserve zone (compartment in which end 102b is located with 103 therein) inside said main compartment (101) from a pressurized delivery zone (106) inside said main compartment.   Jones does not teach in the embodiment illustrated in FIG. 1 a “bladder”; however, in another embodiment therein the prior art citation.   However, in another embodiment Jones teaches: “FIG. 13 provides an example structural diagram illustrating aspects of an ingestible device having an elastomer bladder to provide the pressure to deliver the dispensable substance, according to some embodiments described herein. An elastomeric component 152 (e.g., a bladder, a balloon, etc.) can be placed in the storage reservoir 135 storing the dispensable substance such that when the elastomeric component 152 expands to fill the volume of the storage reservoir 135, the dispensable substance can be pushed out of the ingestible device via an outlet, e.g., one or more holes 156 on the wall….”, para. [0349].   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the embodiment of FIG. 1 of Jones such that a bladder is used instead of a deformable plunger as suggested and taught by Jones in an alternative embodiment for the purpose of .   
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 20180070857) in view of Rayner (WO 2017/011613)
With regard to claim 2, Jones does not teach said pressure reserve zone further comprising: a membrane separating first chemical reagents from second chemical reagents.   However, Rayner teaches in FIG. 5B a delivery mechanism 20 which includes multiple cavities 52a/52b which each include respective propellants 300a/300b bound by respective bladders 51a/51b in which each of the respective cavities 52a/52b are separated by a member therebetween (see middle member vertically between said cavities.   
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Jones reference, to include a membrane separating first chemical reagents from second chemical reagents, as suggested and taught by Rayner, for the purpose of providing a constant pressure exertion against dividers 51a/51b such that which the control mechanism 27 is actuated a precise amount of product is output (para. [00198]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (i.e., a single independent claim which includes all of the limitations of claims 1, 2, and 3; and further, assuming the above definiteness rejection was overcome.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761